           Case 1:18-cr-00577-VEC Document 62 Filed 07/21/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 7/21/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :
                 -against-                                      :         18-CR-577 (VEC)
                                                                :
 TOM SHIN,                                                      :             ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 4, 2021, the Government filed a motion for a turnover order (Dkt.

51);

        WHEREAS on July 21, 2021, the parties appeared for oral argument;

        IT IS HEREBY ORDERED THAT:

        1. For the reasons stated at oral argument, the Government’s motion is STAYED until

             August 20, 2021. If Mr. Shin does not voluntarily pay the entire amount of

             restitution due within the next 30 days, the Government’s motion will be granted.

        2. No later than August 16, 2021, the parties are directed to submit a joint status letter.

        3. The Court will separately file an amended Judgment to make clear that the entire

             restitution amount is due and payable and that the Court is imposing as a special

             condition of supervised release that Mr. Shin can incur no additional debt, other than

             debt the proceeds of which will be used to pay his restitution obligation, until the

             restitution judgment is paid in full.



SO ORDERED.
                                                                _________________________________
Date: July 21, 2021                                             VALERIE CAPRONI
      New York, NY                                              United States District Judge
